Citation Nr: 0801997	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a right wrist 
disorder.

2. Entitlement to service connection for a left wrist 
disorder.

3. Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1985 to November 1990 and from November 1996 to March 
2003.  He had National Guard service from December 1994 to 
November 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, WA.  

In May 2007 the Board remanded the issues for further 
development.  


FINDINGS OF FACT

1.  A right wrist disorder is unrelated to an injury or 
disease of service origin.  

2.  A left wrist disorder is unrelated to an injury or 
disease of service origin.  

3.  A left ankle disorder is not shown by the (competent) 
medical evidence.


CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  A left wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in December 2005 and March 2006 regarding the veteran's 
service connection claims.  In the letters, the veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records.  The veteran was asked to submit any 
evidence that would include that in his possession.  The 
notice included, in general degree of disability assignable 
and the effective date of the claims, that is, the date of 
receipt of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

In this case as the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in July 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records and afforded the veteran VA examinations.  
As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Service medical records revealed that the veteran was treated 
for bilateral wrist and left ankle disorders.  An entry dated 
in February 1998 showed the veteran was previously treated 
for tendonitis.  He complained of right wrist pain but did 
not sustain any trauma.  His range of motion was limited.  
The diagnosis was intersection syndrome of the right wrist.  
The examiner gave the veteran a splint to use for 2 weeks.  

An undated service medical record shows the veteran fell and 
had left wrist pain for 2 months. The assessment ruled out 
fracture versus tendonitis.  

In December 1998 the veteran was seen for a follow-up for his 
injury to the left wrist.  

In January 1999 the veteran had a diagnosis of transjugular 
fibrocartilage complex of the left wrist and was to use a 
splint.  He complained of left wrist pain since November 
1998.  

In August 2000 the veteran had Achilles tendonitis of the 
left ankle and wore a cast for 1 week.  

In a Report of Medical History dated in October 2002, the 
veteran indicated he injured his wrist in 1997, had pain and 
could only do push-ups with his knuckles.  The examiner 
indicated that the veteran's wrist injury was so 
insignificant that he could not remember which wrist he 
injured.  

Prior to separation in March 2003, the veteran was afforded a 
VA examination in February 2003.  The examiner noted the 
veteran's complaints of carpal tunnel pain since 1997.  The 
veteran reported suffering 2 outstretched wrist injuries 
during his military service from which he recovered.  He 
indicated he currently has bilateral discomfort in his wrists 
with repetitive activities such as typing.  The impression 
was normal examination of the bilateral wrists without 
current functional impairment.  

The examiner noted the veteran's left ankle injury was soccer 
related, he had since recovered and he had no current 
complaints.  The impression was normal examination of left 
ankle.  

The claims folder includes private medical records dated in 
April and May 2003.  The veteran complained of problems with 
his forearms since service and indicated that he injured his 
left side by falling on his hand with a bent wrist.  He 
complained of intermittent pain with prolonged typing.  These 
records ruled out carpal tunnel syndrome, compartment 
syndrome and tendonitis and provided diagnoses of bilateral 
Dequervain's tendonitis and bilateral mild tennis elbow.  The 
treatment program included wearing splints.  

The records showed that in April 2003 the veteran sprained 
his left ankle, x-rays showed no fracture.  A VA progress 
note dated in April 2003 indicated a past medical history of 
left ankle strain with enlarged lateral malleolus after 
injury.  An April 2003 VA x-ray reported soft tissue swelling 
and evidence of a joint effusion, and also found tiny 
calcific fragment adjacent to the inferior margin of the 
medial malleolus commenting that it is likely the residual of 
prior trauma given the greater soft tissue swelling on the 
lateral aspect.  The impression was predominately lateral 
soft tissue swelling and evidence of a joint effusion at the 
left ankle without underlying acute fracture or dislocation.  

The veteran's final VA examination of record was in May 2007, 
which was conducted by a certified orthopedic surgeon.  The 
claims folder was reviewed in conjunction with the 
examination.  The veteran reported that he stopped running 2 
years ago due to left ankle pain, he denied any current left 
ankle pain and did not recall any sprained ankles while on 
active duty.  Currently the veteran is employed as a 
machinist at Bremerton Naval Shipyard.  He is studying to be 
a school teacher.  His work includes climbing ladders.  The 
veteran indicated that repetitive work with his hands, such 
as typing, causes minor flare-ups in his wrists.  He 
indicated that currently his left ankle does not bother him 
but at time gets tender on the anterior aspect of the ankle.  
The veteran has not noted any weakness, fatigue or lack of 
endurance of the ankle since he stopped running.  

Upon physical examination the examiner observed the veteran 
had some pain in his wrists when he used his arms to stand up 
from an arm chair.  With walking 50 feet there was no left 
ankle pain, with tiptoe stance there was increased pain and 
tightness of the left calf.  

There was no tenderness to palpation of the wrists.  There 
was no evidence of tendonitis in the wrists.  Motor strength 
testing of the upper extremities was within normal limits.  

There was no tenderness to palpation of the left ankle.  
There was no bony tenderness, the Achilles' tendons were not 
tender.  There was no effusion, no laxity.  The examiner 
opined the veteran's examination of the left ankle was 
normal.  

The diagnosis of the right wrist was forearm muscle strain 
with repetitive use of the muscles of the forearms with work 
as a machinist and with typing and writing with school work.  
There was no evidence of carpal tunnel syndrome.  The 
diagnosis of the left wrist was forearm muscle strain with 
repetitive use of the muscles and with repetitive wrist 
motion with work as a machinist and typing and writing.  
There was no clinical evidence of carpal tunnel syndrome.  

The examiner concluded that the veteran's functional 
impairment of his right and left wrists was minimal if there 
was no repeated use but with repeated use as a machinist and 
with school work he had moderate functional impairment.  The 
examiner concluded the veteran did not have any functional 
impairment of the left ankle.  The examiner opined that it is 
less likely than not that the veteran's bilateral wrist 
disorder and left ankle disability are related to service.  
The examiner reasoned that the veteran's repetitive work with 
his hands as a machinist and also with typing has given him 
symptoms of tightness in the forearms and pain in the wrists.  
The veteran's examination of the left ankle was normal.  

Accompanying x-rays showed the right and left wrists were 
within normal limits.  The left ankle radiograph was 
unremarkable.  

Analysis

The service medical records show that the veteran was 
intermittently treated for bilateral wrist and left ankle 
disorders.  Prior to his separation from service in March 
2003, the veteran was afforded a VA examination in February 
2003 which provided a normal evaluation of his right and left 
wrists and left ankle.  Thus on the basis of this 
examination, the veteran's bilateral wrist and left ankle 
disorders appeared to be acute in nature and resolved without 
leaving residual disability.  

Post service, in April 2003 the veteran sprained his left 
ankle.  There is no medical evidence of a causal association 
or causal link between bilateral wrist and/or left ankle 
disorders and an established injury or disease of service 
origin.  Any reference to service is merely history as 
reported by the veteran.  

Also, following a review of the file, the examiner, who 
conducted the VA examination in May 2007 concluded that the 
veteran's right and left wrist disorders and left ankle 
disorder are less likely than not due to service.  
Furthermore, this examiner concluded that the veteran's left 
ankle was normal.  The Board finds this opinion to be highly 
probative as it was rendered by a competent medical 
professional who reviewed the claims file in conjunction with 
thoroughly examining the veteran.  This evidence is 
uncontroverted and weighs against the claims.  

As for the veteran's statement and testimony, relating his 
current disabilities to her military service, where as here, 
the question is one of medical causation, competent medical 
evidence is required to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between the current 
disabilities and his military service. 

Furthermore, the medical evidence does not establish a 
current left ankle disability.  In the absence of proof of 
any present disability, there is no valid claim of service 
connection for left ankle disorder.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Thus there is a preponderance of the evidence against the 
claims and service connection for right and left wrist 
disorders and left ankle disorder is not established.  38 
U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a right wrist disorder 
is denied.

Entitlement to service connection for a left wrist disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


